El Juez Asociado, Sb. Figuebas
emitió ‘la siguiente opi-nión del Tribunal.
El recurrente en esta causa fué procesado en unión de *406Juan Arroyo Adorno, Prisco Padilla y Tomás Colón Sánchez por aparecer complicados en la muerte violenta de Don Carlos Ma. Alvarez, ocurrida en el barrio de Hato Viejo, término municipal de Ciales, el cinco de Noviembre de mil ochocientos noventa y ocho.
Siguió el sumario su curso natural según el procedimiento que entonces regía; se declaró extinguida la acción penal, en cuanto á Colón Sánchez por haber fallecido, rebelde á Simeón Eeyes y se suspendió en cuanto á él el procedimiento hasta que en 28 de Diciembre de 1898 se dictó sentencia calificando el hecho de asesinato, estimando como autores á los' procesa-dos presentes Padilla y Arroyo y se les condenó á la pena de cadena perpétua con las accesorias del caso, indemnización á la familia del interfecto y pago cada uno de una cuarta parte de costas. Esa sentencia se declaró firme por no haberse in-terpuesto contra ella recurso alguno dentro de los diez dias subsiguientes á su notificación.
En la madrugada del diez y siete de Julio de mil nove-cientos tres fué capturado Simeón Eeyes, que hoy es el recu-rrente. -Conducido ante el Tribunal de Arecibo se dió lectura á las conclusiones acusatorias del Fiscal y se preguntó al acusado si se confesaba autor del delito, pero contestó negati-vamente añadiendo su abogado defensor que deseaba el jui-cio por jurados, á cuya pretensión se accedió. '
El diez y ocho de Enero del corriente año se constituyó en debida forma el Jurado, se practicaron las diligencias de prueba y deciaron como testigos Prisco Padilla, Eulogio Co-lón, Enrique Valdivieso, Juan Galindez y Osbaldo Freites. El jurado, después de deliberar, manifestó por medio de su Presidente, que no habia veredicto porque siete habian votado én contra y cinco en pró. Expresó el Juez su deseo de cono-cer los nombres de los que sostenían la una y la otra opinión y el Fiscal se opuso en razón á que las deliberaciones deben ser secretas. Se hizo constar dicha excepción y retirado el Jurado de nuevo, regresó con un veredicto unánime decía-*408raudo al acusado culpable del delito de homicidio voluntario. En este estado solicitó el acusado un nuevo juicio que se le denegó, y por sentencia de veinte de Enero último se le con-denó como autor de un homicidio voluntario perpetrado en la persona de Don Carlos Ma. Alvarez, á la pena de diez años de presidio, á trabajos forzados, que cumplirá en la Penin-tecaría de San Juan, y al pago de las costas. ' '
Posteriormente presentó el defensor’ un pliego de excep-ciones para obtener del Tribunal la correspondiente declara-ción. La primera parte del pliego contiene un análisis de las declaraciones de los testigos qne‘declararon en el juicio y así deducir la carencia de prueba para condenar á su defendido, y la segunda, que es la importante, se refiere al hecho de habérsele entregado al Jurado, á espaldas de la defensa, las deposiciones de los testigos que declararon en un sumario, muchas de las cuales se prestaron por personas que no com-parecieron ante dicho Jurado. En escritogjSeparado se apeló' de la negativa de un nuevo juicio y de la sentencia condena-toria.
Como no se hizo constar en ninguna forma, en el acta del juicio, lo que declararon los testigos, creyó el Juez que no le era lícito certificar en un pliego de excepciones cuales fueran las declaraciones de dichos testigos, y sobre el segundo ex-tremo, reconociendo el Juez de Derecho como cierto el envío del sumario al Jurado por conducto del Alguacil del Tribunal, sin intervención de la defensa, se dió como razón para justi-ficar tal hecho lo siguiente: “la imposibilidad de enterarse el Jurado de un procedimiento'iniciado mucho antes de que co-menzara á regir la Ley de Jurados en Puerto Rico y la no menor imposibilidad de separar los documentos que podía llevarse el Jurado con arreglo á la Sección 83 de la Ley de 31 de Enero de 1901, de los que debian permanecer reservados en *410el Tribunal, porque esta selección equivalía á la mutilación de un sumario que, como conjunto de documentos públicos, no puede entresacarse por ningún Juez debido á su espontánea voluntad.”
Por estos fundamentos declaró el Juez de derecho sin lu-gar las excepciones y de conformidad con el artículo 145 de la Ley de Jurados, mandó archivar la resolución con el pliego presentado. Se admitió luego la apelación interpuesta contra la sentencia y se remitieron á esta Superioridad las copias correspondientes y el antiguo sumario. Ya vencido el término del emplazamiento se personó en esta apelación el abogado Don José C. Ramos y en el estado de autos se le tuvo por parte, sin consignar el apelante el depósito sobre costas ni requerírsele jpara que jurase su insolvencia, como se solicitió cuando los autos estaban en poder del Fiscal. El apelante, por medio de su defensor, presentó escrito ante esta Corte Suprema, alegando que se habián cometido dos errores, sien-do el uno el deseo manifestado por el Juez de Derecho de conocer los nombres de los jurados que en la primera delibera-ción votaron en pró y en contra del acusado y el otro la en-trega del sumario en la forma que ya se ha reseñado y cuando de nuevo se habiá retirado el Jurado á deliberar. Esos errores' determinan en sentir de la defensa la necesidad de un nuevo juicio y á esta pretensión se adhiere el Fiscal.
Hemos creido conveniente traer todos esos antecedentes para juzgar con acierto las cuestions sometidas hoy á nues-tra consideración. No es del caso considerar hoy la primera parte del pliego de excepciones presentado ante el Juez de derecho porque se refiere á si existe ó nó prueba para conde-nar al acusado y hemos de limitarnos ahora á los defectos del procedimiento. Estudiando el primer error, hemos de reco-nocer desde luego que hubiera entrañado suma gravedad si se hubiera violado la reserva que debe guardarse en las de-*412liberaciones del Jurado, porque el espíritu que en este punto domina en la ley que dió vida á la Institución, es que esta operación se realice en completo alejamiento, porque el secreto en este caso es una garantía de la independencia y libertad del jurado, garantía é independencia que contribuyen también á que el veredicto deba ser el reflejo fiel de las'conciencias hon-radas, independientes y libres. Pero afortunadamente no consta de las diligencias que se revelasen los nombres de los jurados que en la primera deliberación emitieron su • voto favorable y adverso, porque después de la pregunta hecha con tal propósito, vino la oposición del Fiscal y esto fué sufi-ciente para que no se exteriorizase lo que debía quedar en el más absoluto silencio.
Pero viene á nuestra consideración el otro error cometido, alegado ante esta Corte, y expuesto en el pliego de excep-ciones, á que nos hemos referido, ó sea el de la entrega al Jurado de un sumario sin el conocimiento de las partes, y por consiguiente fuera de la Audiencia pública. En ese sumario que hemos estudiado con toda atención, hay declaraciones escritas de testigos que no declararon ante el Jurado y cons-ta también la sentencia de veinte y ocho de Diciembre de mil ochocientos noventa y ocho, condenatoria de dos acusados y y cuyo fallo contiene en el hecho probado la responsabilidad grave del hoy recurrente Simeón Beyes, que entonces estaba prófugo. Es de presumir que el Jurado se enteró de todas esas constancias, y entonces surge en el ánimo la duda de si en el veredicto unánime de culpabilidad influyeron de modo poderoso esas nuevas é inesperadas impresiones, que deci-dieron sus conciencias en contra del acusado, qué no tuvo tiempo ni ocasión de presentar sus descargos. Ese vere-dicto, en tales condiciones rendido, tiene que ser nulo, porque no puede considerársele como producto del análisis reflexivo y desapasionado de todos aquellos elementos de prueba que, *414en Corte abierta, se hubiesen aquilatado y que así se some-tieran á la consideración del Jurado.
Ese veredicto tiene que ser también nulo porque debe pre-sumirse que entraña en su sqno, como parte integrante de su génesis, los inconvenientes del antiguo procedimiento escrito, que tan abiertamente rechazan todas las. modernas, leyes de Enjuiciamiento Criminal. Así las cosas, se ha infringido la sección 83 de la Ley de Jurados de la Asamblea Legislativa, aprobada en 31 de Enero de 1901, y el artículo 274 del Código de Enjuiciamiento Criminal, que sientan la misma doctrina, ó sea que al retirarse para deliberar el Jurado puede llevar solamente documentos ó escritos que hayan sido recibidos como pruebas en el proceso, ó copias de los mismos, cuando no deba privarse de ellos á las personas en cuyo poder se hallen, pero en ningún caso podían llevarse, ni entregárseles, las declaraciones ó deposiciones, como así se denominan en las Leyes del Jurado que anteriormente se han citado. No puede justificar la remisión del sumario el hecho de ser éste muy antiguo, porque fuéralo ó nó, debía siempre tenerse en cuen-ta si había en él actuación perjudicial al acusado, que no sir-vió de prueba en el juicio por jurado, pasando así por la críti-ca á que le sometieran la acusación y la defensa. En tal caso, cualquiera que fuese su tiempo no podía bajo ningún con-cepto remitirse.
Tampoco cabe exculparse con el hecho de la imposibilidad de mutilar dicho sumario. El artículo 274, citado anterior-mente, consiente que el Jurado se lleve copias, pero siempre bajo la ineludible condición de que los originales se hayan presentado y analizado como prueba en el juicio por jurado y con el conocimiento de las partes. Se han infringido, por tanto, las disposiciones que de modo.terminante prohiben la *416entrega de los documentos 'que no se bailen en los casos que la ley autoriza, y como se remitió al Jurado el sumario que contenía documentos y declaraciones de testigos que no se presentaron como pruebas en el juicio, el veredicto unánime de culpabilidad no puede prevalecer porque debemos pre-sumir que se ba engendrado con el examen de otras pruebas recibidas por el Jurado fuera del Tribunal. Para remediar tan grave mal están unánimes la sección 153, No 2 de la Ley de Jurados de 31 de Enero de 1901, y el artículo 303, número 2, del Código de Enjuiciamiento Criminal. Por consiguiente, después de baber considerado el asunto con to-do detenimiento y de pesar las consecuencias de un veredicto que entraña un vicio de nulidad tan manifiesto, somos de la opinion que debe anularse la sentencia que se dictó por el Juez de Derecho y devolverse la causa para la celebración de un nuevo juicio.

Resuelto de conformidad.

Jueces concurrentes: Señores Presidente Quiñones y Aso-ciados Hernández, Sulzbacber y MacLeary.